DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,490. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,735,490 disclose all the limitations of Claims 21-40 of the instant application with different wordings. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (US 2018/0198838) in view of Joshi et al (US 2018/0287903). 

Regarding claims 21, 29, Murgia teaches a voice over Internet protocol (VoIP) device for identifying network traffic, comprising: 
a signal monitor configured to identify a signaling protocol from a network packet (Fig. 8, packet Engine; [0005], measuring characteristics of the first data streams which implies that data stream must be identified first); a media monitor configured to identify a media protocol from the network packet; and an ariticial intelligence (AI) engine configured to: 
process the signaling protocol using a signal Al model to identify the network traffic in response to the signal monitor identifying the signaling protocol ([0272], “identify and map networked traffic, such as that of video, voice, file transfer to predetermined QoS class”); and 
process the media protocol using a media Al model to identify the network traffic in response to the signaling protocol being unavailable.  
	Murgia doesn’t explicitly teach that a media monitor configured to identify a media protocol from the network packet and process the media protocol using a media AI model to identify the network traffic in response to the signaling protocol being unavailable.
	Joshi teaches that a media monitor configured to identify a media protocol from the network packet and process the media protocol using a media AI model to identify the network traffic in response to the signaling protocol being unavailable ([0084], there are a plurality of network-traffic pattern specifications. The specificaitons each correspond to an agent or agent configuration which corresponds to an AI model; [0085], some patterns pertain to network layer, some pattern pertain to headers, some pattern to payload. Appropriate agent is selected based on the availability information of the capture traffic).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Joshi in the system disclosed by Murgia in order to classify network traffic even the packets are encrypted or not, with or without header information, etc.  
 
Regarding claim 22, Murgia in view of Joshi further teaches the Al engine is further configured to determine what level of quality of service (QoS) the network traffic receives (Murgia, [0272], “identify and map networked traffic, such as that of video, voice, file transfer to predetermined QoS class”).  

Regarding claim 23, Murgia in view of Joshi further teaches the signal Al model identifies the network traffic as media or non-media (Murgia, [0272], “identify and map networked traffic, such as that of video, voice, file transfer to predetermined QoS class”, it’s noted that video, voice traffic are given higher QoS class.  

Regarding claim 26, Murgia in view of Joshi further teaches the media Al model identifies the network traffic (Joshi, [0085], “the pattern pertain to payloads of network-traffic packets; “a trained and supervised machine learning classifier”) as media or non-media (Murgia, [0272], “identify and map networked traffic, such as that of video, voice, file transfer to predetermined QoS class”).  


Regarding claim 30, Murgia in view of Joshi further teaches the media Al engine is further configured to extract port information (Joshi, [0085], “the patterns pertain to  … port numbers”).  

Regarding claim 31, Murgia in view of Joshi further teaches the media Al engine is further configured to send the port information to a Quality of Service (QoS) enforcer (Murgia, Fig. 8, packet engine communicates with QoS module which corresponds to QoS enforcer; also see [0010]).  

Claims 24-25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (US 2018/0198838) in view of Joshi et al (US 2018/0287903), further in view of Anderson et al (US 2017/0374089). 
Regarding claim 24, the aforementioned references teaches all of the limitations except that the signal Al model is configured to retrain in response to receiving new signal protocol data.  Anderson teaches the above limitation ([0059], “local classifier retraining … significantly improve the accuracy of a deployed classifier). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Anderson in the system disclosed by Murgia in view of Joshi for the purpose of improving the accuracy of the classifier currently deployed. 


Regarding claim 25, Murgia in view of Joshi teaches all of the limitations recited in Claim 21, Joshi further teaches that identifying a plurality of randomly selected signal protocol bit pattern (Joshi, [0085], “the pattern pertain to payloads of network-traffic packets; “a trained and supervised machine learning classifier”). 
Murgia in view of Joshi doesn’t explicitly teach that training of the signal Al model is complete in response to receiving a lowest error and highest probability. 
Anderson teaches that training of the signal Al model is complete in response to receiving a lowest error and highest probability (Anderson, [0031], “The learning process then operates by adjusting the parameters a, b, c such that that number of misclassified point is minimal”).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Anderson in the system disclosed by Murgia for the purpose of improving the accuracy of the classifier. 

Regarding claim 27, Murgia in view of Joshi and Anderson further teaches the media Al model is configured to retrain in response to receiving new media protocol data (Anderson, [0059], “local classifier retraining … significantly improve the accuracy of a deployed classifier”).  

Regarding claim 28, Murgia in view of Joshi and Anderson further teaches that training of the media Al model is complete in response to receiving a lowest error and highest probability (Anderson, [0031]) in identifying a plurality of randomly selected media protocol bit patterns as media (Joshi, [0085], “the pattern pertain to payloads of network-traffic packets; “a trained and supervised machine learning classifier”).  
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (US 2018/0198838) in view of Joshi et al (US 2018/0287903), further in view Azout et al (US 20180367626).  
Regarding claim 32, Murgia in view of Joshi teaches all of the limitations except that at least one of the signal Al engine or the media Al engine is configured to calculate a probability that the network traffic was identified correctly.  Azout teaches the above limitation ([0047], “probability distribution”). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Azout in the system disclosed by Murgia in view of Joshi for multi category probability classification. 

Regarding claim 33, Murgia in view of Joshi and Azout further teaches the network traffic is identified as non-media in response to the probability failing to exceed a threshold (Azout, [0047]).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411